Cite as 2014 Ark. 60

                SUPREME COURT OF ARKANSAS
                                       No.   CV-13-419

BOARD OF TRUSTEES OF THE                          Opinion Delivered FEBRUARY 13, 2014

UNIVERSITY OF ARKANSAS                            P E T I T I O N FO R W R I T S O F
                  PETITIONER                      MANDAMUS, PROHIBITION, AND
                                                  CERTIORARI
V.                                                [NO. 17CV-2011-480 II]
CRAWFORD COUNTY CIRCUIT                           HONORABLE MICHAEL MEDLOCK,
COURT, THE HONORABLE MICHAEL                      JUDGE
MEDLOCK, JUDGE
                RESPONDENT                        PETITION MOOT.

                           DONALD L. CORBIN, Associate Justice

       Petitioner, the Board of Trustees of the University of Arkansas (the “Board”), seeks

the extraordinary writs of mandamus, prohibition, and certiorari directed to Respondent, the

Circuit Court of Crawford County, the Honorable Michael Medlock, Judge, to stop the

court from proceeding further on an amended complaint for wrongful discharge styled Mike

Burcham v. The University of Arkansas Fort Smith by and Through the Board of Trustees of the

University of Arkansas; Paul B. Beran, UAFS Chancellor; and Mark Horn, UAFS Vice Chancellor,

No. 17CV-2011-480-I. The Board petitions for these extraordinary writs following the

circuit court’s denial of its motion to dismiss based on lack of venue, sovereign immunity, lack

of service, and failure to state a claim upon which relief can be granted. We allowed this

petition for extraordinary writs to be taken as a case only on the issue of venue. We also

decide today, in a separate interlocutory appeal pursuant to Ark. R. App. P.–Civ. 2(a)(10)

(2013), the issue of sovereign immunity. See Bd. of Trustees v. Burcham, 2014 Ark ___, ___
                                     Cite as 2014 Ark. 60

S.W.3d ___. Jurisdiction of this petition for extraordinary writs is properly in this court

pursuant to Ark. Sup. Ct. R. 1-2(a)(3) (2013).

       Our decision delivered today in the companion interlocutory appeal that the Board is

entitled to sovereign immunity renders the instant petition for extraordinary writs moot. We

have generally held that a case becomes moot when any judgment rendered would have no

practical legal effect upon a then existing legal controversy. Brown v. Brown, 2012 Ark. 89,

387 S.W.3d 159. Generally, the appellate courts of this state do not review issues that are

moot, because to do so would be to render advisory opinions, which this court will not do.

Id.

       Sovereign immunity is jurisdictional immunity from suit, and where sovereign

immunity is applicable, the trial court acquires no jurisdiction. Grine v. Bd. of Trustees, 338
Ark. 791, 2 S.W.3d 54 (1999). As a general rule, venue is procedural, not jurisdictional; thus,

when a trial court lacks proper venue, it still has the power to render a valid judgment. Mark

Twain Life Ins. Corp. v. Cory, 283 Ark. 55, 670 S.W.2d 809 (1984). This court has previously

explained the distinction between venue and jurisdiction, with venue meaning the place, that

is, the county or district wherein a cause is to be tried; and jurisdiction meaning, not the place

of trial, but the power of the court to hear and determine a cause, including the power to

enforce its judgment. Gland-O-Lac Co. v. Franklin Cnty. Cir. Ct., 230 Ark. 919, 327 S.W.2d
558 (1959). Thus, the jurisdictional issue of sovereign immunity and whether it was waived

should be addressed prior to the procedural issue of venue. See Ark. Dep’t of Cmty. Correction

v. City of Pine Bluff, 2013 Ark. 36, ___ S.W.3d ___ (addressing sovereign immunity first and


                                                2
                                    Cite as 2014 Ark. 60

not ruling on venue when both sovereign immunity and venue were challenged in the same

appeal).

       Because we have today concluded in the companion interlocutory appeal that the

Board is indeed entitled to sovereign immunity, the case against the Board has been dismissed.

Bd. of Trustees v. Burcham, 2014 Ark. ___, ___ S.W.3d ___. Following the dismissal based on

sovereign immunity, there is no longer any existing legal controversy within which a

justiciable issue is presented for our determination. The instant petition for extraordinary

writs based on lack of venue is therefore moot. Accordingly, we refrain from issuing an

advisory opinion on the venue question here presented.

       Petition moot.

       Special Justice A. VAUGHAN HANKINS joins in this opinion.

       GOODSON, J., not participating.

       Matthew McCoy, Associate General Counsel, University of Arkansas System, for

petitioner.

       Holmes & Holmes, PLLC, by: Kevin R. Holmes, for respondent.




                                              3